In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated October 18, 1963, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered December 19, 1951 on his plea of guilty, convicting him of attempted grand larceny in the second degree, and imposing sentence. Order reversed on the law and the facts, and proceeding remitted to the Criminal Term, Supreme Court, Kings County, for the purpose of: (a) holding a hearing and taking proof on the issue of defendant’s sanity at the time of Ms plea and sentence; and (b) making a determination on the basis of all the proof adduced. We are of the opinion that defendant’s claim of insanity at the time he pleaded guilty and at the time of sentence presented issues which required a hearing (People V. Boundy, 10 N Y 2d 518; People v. Sprague, 11 N Y 2d 951; People v. Jones, 17 A D 2d 970; People v. Hines, 18 A D 2d 1016). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur.